NOTE: This order is nonprecedentia|.
United States Court of Appeals for the Federal Circuit
st 2010-5o2a
WALTER ROSALES and KAREN TOGGERY,
Plaintiffs-Appellants,
V. ‘
uNm;o srATEs,
Defendant-Appellee.
Appeal from the United States Court of Federal Claims in case no.
08-CV-512, Judge Lawrence J. Block.
ON MOTlON
Before LiNN, Circuit Judge.
0 R D E R
The appellants move to take judicial notice of certain documents The United
States opposes.
Rule 10(a]l of the Rules Federal Ruies of Appellate Procedure provides that the
record on appeal is generally limited to the original papers and exhibits filed in the trial
court. See also Wegner l\/lfg4, lnc. v. Coating Mach. Sys., lnc., 239 F.3d 1225, 1236, n.
2 (Fe_d. Cir. 2001) (refusing to consider a reference that was not evidence before the
trial court and not part of the record on appea|). Although the Rules of Evidence
authorize judicialsnotice of certain facts outside of the record, the court is not persuaded
that such action is warranted here_
Because the parties make arguments concerning the documents and because
the appellant cites to the documents in the briefs, the court determines that new briefs
must be filed that do not discuss or cite to the documents.

Accordingly,
lT lS ORDERED THAT:
(1) The motion is denied
(2) The previously filed briefs are rejected. The appellants are directed to tile
a corrected opening brief within 21 days of the date of filing of this order. The United
States is directed to file a corrected brief in response to the appellants corrected brief
within 21 days of service of the appellants' corrected opening brief. The due date for
the reply brief and joint appendix should be calculated from the date of filing of the
United States' corrected brief
FOR THE COURT
MAR 1 9 mm lsi Jan Horbaly
Date Jan Horbaly
Clerk
cci Patrick D. Webb, Esq.
Robert P. Stockman, Esq.
FlLED
319 u.s.c0uRroFAPPEAi_s ron
- ms renew consult
l‘\AR 1 9 2010
.lAN lt0RBALY
CLERK
2010-5028
_ 2 _